 


110 HR 3012 IH: Expanding Housing Opportunities Through Education and Counseling Act
U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3012 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2007 
Mr. Bachus (for himself, Mr. Gillmor, Ms. Pryce of Ohio, Mr. Gary G. Miller of California, and Mr. LaTourette) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Truth in Lending Act to provide for the establishment of fair mortgage practices, generally, and for subprime mortgages in particular, to provide for a national system for licensing or registering residential mortgage loan originators, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Fair Mortgage Practices Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definition. 
Title I—Licensing System of Residential Mortgage Loan Originators 
Sec. 101. Purposes and methods for establishing a mortgage licensing system. 
Sec. 102. Definitions. 
Sec. 103. License or registration required. 
Sec. 104. License and registration application and issuance. 
Sec. 105. Standards for license renewal. 
Sec. 106. System of registration administration by Federal banking agencies. 
Sec. 107. Secretary of housing and urban development backup authority to establish a loan originator licensing system. 
Sec. 108. System for State-licensed loan originators. 
Sec. 109. Fees. 
Sec. 110. Mortgage professional background checks. 
Sec. 111. Confidentiality of information. 
Sec. 112. Liability provisions. 
Title II—Simplified Disclosures 
Sec. 201. Basic mortgage facts. 
Title III—Housing Counseling 
Subtitle A—Consumer counseling 
Sec. 301. Consumer counseling requirements. 
Subtitle B—Expanded housing counseling opportunities 
Sec. 311. Short title. 
Sec. 312. Establishment of Office of Housing Counseling. 
Sec. 313. Counseling procedures. 
Sec. 314. Grants for housing counseling assistance. 
Sec. 315. Requirements to use HUD-certified counselors under HUD programs. 
Sec. 316. Study of defaults and foreclosures. 
Sec. 317. Definitions for counseling-related programs. 
Sec. 318. Updating and simplification of mortgage information booklet. 
Title IV—Prohibition on Abusive Practices 
Subtitle A—Mortgage servicing 
Sec. 401. Escrow and impound accounts relating to certain consumer credit transactions. 
Sec. 402. Disclosure notice required for consumers who opt out of escrow services. 
Subtitle B—Nontraditional mortgage provisions 
Sec. 411. Prepayment penalties. 
Sec. 412. Ability to repay. 
Title V—Mortgage Fraud 
Sec. 501. Authorization of appropriations for mortgage fraud prevention, investigation, and prosecution. 
Title VI—Appraisal Activities 
Sec. 601. Property appraisal requirements. 
Sec. 602. Amendments relating to appraisal subcommittee of FIEC, appraiser independence, and approved appraiser education. 
Sec. 603. Study required on improvements in appraisal process and compliance programs. 
Title VII—Incentives for best practices 
Sec. 701. CRA credit for certain lender practices.  
2.Definition 
(a)Definition of subprime mortgageSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended by adding at the end the following new subsection: 
 
(cc)Subprime mortgageThe term subprime mortgage means any consumer credit transaction secured by the principal dwelling of the consumer that bears or otherwise meets the terms and characteristics for such a transaction that the Board has defined as a subprime mortgage. . 
(b)RegulationsThe Board shall prescribe regulations defining a subprime mortgage for purposes of the amendment made by subsection (a) before the end of the 90-day period beginning on the date of the enactment of this Act. 
ILicensing System of Residential Mortgage Loan Originators 
101.Purposes and methods for establishing a mortgage licensing systemIn order to increase uniformity, reduce regulatory burden, enhance consumer protection, and reduce fraud, the States, through the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators, are hereby encouraged to establish a Nationwide Mortgage Licensing System and registry for the residential mortgage industry that accomplishes all of the following objectives: 
(1)Provides uniform mortgage applications and reporting requirements for State-licensed loan originators. 
(2)Provides a comprehensive licensing and supervisory database. 
(3)Aggregates and improves the flow of information to and between regulators. 
(4)Provides increased licensee accountability and tracking. 
(5)Streamlines the licensing process and reduces the regulatory burden. 
(6)Enhances consumer protections and supports anti-fraud measures. 
102.DefinitionsFor purposes of this title, the following definitions shall apply: 
(1)Federal banking agenciesThe term Federal banking agencies means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation. 
(2)Loan originator 
(A)In generalThe term loan originator— 
(i)means an individual who— 
(I)takes a residential mortgage loan application; 
(II)assists a consumer in obtaining or applying to obtain a residential mortgage loan; or 
(III)offers or negotiates terms of a mortgage loan, for direct or indirect compensation or gain, or in the expectation of direct or indirect compensation or gain; 
(ii)includes any individual who represents to the public, through advertising or other means of communicating or providing information (including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items), that such individual can or will provide or perform any of the activities described in clause (i); and 
(iii)does not include any individual who performs purely administrative or clerical tasks and is not otherwise described in this subparagraph. 
(B)Other definitions relating to loan originatorFor purposes of this paragraph, a person assists a consumer in obtaining or applying to obtain a residential mortgage loan by, among other things, counseling on loan terms (rates, fees, other costs), preparing loan packages, or collecting enough information on behalf of the consumer to anticipate a credit decision. 
(3)Administrative or clerical tasksThe term administrative or clerical tasks means the receipt, collection, and distribution of information common for the processing or underwriting of a loan in the mortgage industry and communication with a consumer to obtain information necessary for the processing or underwriting of a loan. 
(4)Loan processor or underwriter 
(A)In generalThe term loan processor or underwriter means an individual who performs clerical or support duties at the direction of and subject to the supervision and instruction of a licensed mortgage broker, lender, insured depository institution, or wholly-owned subsidiary of an insured depository institution. 
(B)Clerical or support dutiesFor purposes of subparagraph (A), the term clerical or support duties may include— 
(i)the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a loan; and 
(ii)communicating with a borrower to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling borrowers about loan rates or terms. 
(5)Mortgage broker or mortgage lenderThe term mortgage broker or mortgage lender means any person who for compensation or gain, or in the expectation of compensation or gain— 
(A)makes a residential mortgage loan or assists a person in obtaining or applying to obtain a residential mortgage loan; or 
(B)represents to the public, through advertising or other means of communicating or providing information (including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items), that such individual can or will make a residential mortgage loan or assist a consumer in obtaining or applying to obtain a residential mortgage loan. 
(6)Nationwide Mortgage Licensing SystemThe term Nationwide Mortgage Licensing System means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the State licensing of State-licensed loan originators. 
(7)Registered loan originatorThe term registered loan originator means any individual who— 
(A)meets the definition of loan originator and is an employee of an insured depository institution or a wholly-owned operating subsidiary of an insured depository institution; and 
(B)is registered and maintains a unique identifier through the Nationwide Mortgage Licensing System or system. 
(8)Residential mortgage loanThe term residential mortgage loan means any loan primarily for personal, family, or household use that is secured by a mortgage or deed of trust on residential real estate upon which is constructed or intended to be constructed a single family dwelling of 4 or fewer units. 
(9)Residential real estateThe term residential real estate means real property upon which is constructed or intended to be constructed, a 1- to 4-family residence, except that such term does not include any dwelling on leased or rented land or space unless the mortgage broker treats such property as residential real estate. 
(10)State-licensed loan originatorThe term State-licensed loan originator means any individual who— 
(A)is a loan originator; 
(B)is not an employee of an insured depository institution or any wholly-owned operating subsidiary of an insured depository institution; and 
(C)is licensed as a loan originator through the Nationwide Mortgage Licensing System. 
(11)Unique identifierThe term unique identifier means a number established as permanent identification of a loan originator. 
103.License or registration required 
(a)In generalA person may not engage in the business of a loan originator without first obtaining and maintaining a registration as a registered loan originator or a license as a State-licensed loan originator. 
(b)Loan processors and underwriters 
(1)Supervised loan processors and underwritersA loan processor or underwriter who does not represent to the public, through advertising or other means of communicating or providing information (including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items), that such individual can or will provide or perform any of the activities of a mortgage broker, mortgage provider, or loan originator shall not be required to have a loan originator license. 
(2)IndependentsA loan processor or underwriter may not work as an independent contractor unless licensed or registered as a mortgage broker. 
104.License and registration application and issuance 
(a)Background checksAs a part of or in connection with an application for any loan originator license or registration, the applicant shall, at a minimum, furnish to the Nationwide Mortgage Licensing System or appropriate regulatory agency, information concerning the applicant’s identity, including— 
(1)fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information for a State and national criminal history background check; and 
(2)personal history and experience, including authorization for the System or regulator agency to obtain— 
(A)an independent credit report obtained from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act; and 
(B)information related to any administrative, civil or criminal findings by any governmental jurisdiction. 
(b)Issuance of licenseThe minimum standards for license issuance shall include the following: 
(1)The applicant has not had a loan originator or similar license revoked in any governmental jurisdiction during the 5-year period immediately preceding the filing of the present application. 
(2)The applicant has not been convicted, pled guilty or nolo contendere in a domestic, foreign, or military court of a felony during the 7-year period immediately preceding the filing of the present application. 
(3)The applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the loan originator will operate honestly, fairly, and efficiently within the purposes of this title. 
(4)The applicant has completed pre-licensing education. 
(5)The applicant has passed a written test. 
(c)Pre-licensing education of loan originators 
(1)In generalBefore applying for a license, every loan originator shall complete an education requirement. 
(2)Approved educational coursesSatisfactory pre-licensing education courses shall be reviewed, approved and published by the Nationwide Mortgage Licensing System or the Secretary of Housing and Urban Development in consultation with the Nationwide Mortgage Licensing System. 
(3)Minimum educational requirementsThe pre-licensing education requirement shall be at least 20 hours of approved education, which shall include at least 3 hours of Federal law and regulations and 3 hours of ethics. 
(d)Testing of loan originators 
(1)In generalNo individual may be licensed as a loan originator unless the individual has passed a qualified written test developed and administered by the Nationwide Mortgage Licensing System or the Secretary of Housing and Urban Development in consultation with the Nationwide Mortgage Licensing System. 
(2)Qualified testA written test shall not be treated as a qualified written test for purposes of paragraph (1) unless— 
(A)the test consists of a minimum of 100 questions; and 
(B)the test adequately measures the applicant’s knowledge and comprehension in appropriate subject areas, including— 
(i)ethics; 
(ii)Federal law and regulation pertaining to mortgage origination; and 
(iii)State law and regulation pertaining to mortgage origination. 
(3)Minimum competence 
(A)Passing scoreA passing test score of 75 percent correct answers to questions shall be required before accepting and processing a license application. 
(B)Initial retestsA loan originator may retake a test 3 consecutive times with each consecutive taking occurring in less than 14 days after the preceding test. 
(C)Subsequent retestsAfter 3 consecutive tests, a loan originator shall wait at least 14 days before taking the test again. 
(D)Retest after lapse of licenseA loan originator who fails to maintain a valid license for a period of 5 years or longer shall retake the test. 
105.Standards for license renewal 
(a)In generalThe minimum standards for license renewal shall include the following: 
(1)The loan originator continues to meet the minimum standards for license issuance. 
(2)The loan originator has satisfied the annual continuing education requirements set forth below. 
(b)Continuing education for state-licensed loan originators 
(1)In generalEvery loan originator shall complete an annual continuing education requirement in order to renew their loan originator license or registration each year. Satisfactory continuing education courses shall be reviewed, approved and published by the Nationwide Mortgage Licensing System or the Secretary of Housing and Urban Development. The annual continuing education requirement shall be at least 8 hours of approved continuing education each year. Beginning with the loan originator’s first year and repeated each year thereafter the annual continuing education requirement shall include at least 3 hours of Federal law and regulations. Beginning with the loan originator’s first year and repeated each third year thereafter, the annual continuing education requirement shall include at least 2 hours of ethics. 
(c)ApplicationCalculation of continuing education credits. Continuing education credits apply only to the year in which they are taken. A loan originator may not take the same approved course in the same or successive years to meet the annual requirements for continuing education. A loan originator, approved as an instructor of an approved continuing education course may receive credit for the annual education requirement at the rate of 2 hours credit for every 1 hour taught. 
106.System of registration administration by Federal banking agencies 
(a)DevelopmentThe Federal banking agencies shall have sole responsibility for developing and maintaining a system of registration for registered loan originators. 
(b)Unique identifierThe Federal banking agencies, through the Financial Institutions Examination Council, shall coordinate with the Nationwide Mortgage Licensing System to establish a unique identifier for all Loan Originators. 
(c)Linkage with state-licenced loan originatorsTo facilitate tracking and identification of, and public access to publicly-adjudicated disciplinary and enforcement actions against, loan originators alternating between registration and licensing, the unique identifier used to register loan originators shall link electronically with the unique identifier used to license State-licensed loan originators. 
(d)AdministrationThe Federal banking agencies may enter into a contract with the Nationwide Mortgage Licensing System to administer the registration of registered loan originators. 
107.Secretary of housing and urban development backup authority to establish a loan originator licensing system 
(a)In generalThe provisions of this section and section 408 shall take effect for States that do not meet the minimum standards set forth in this title for State-licensed loan originators, if and only if, by the end of a 3-year period beginning on the date of the enactment of this Act the State does not have in place by law or regulation the minimum requirements for licensing State-licensed loan originators that meet the specifications of this title and does not participate in the Nationwide Mortgage Licensing System. 
(b)Back up licensing systemThe Secretary of Housing and Urban Development (hereafter in this title referred to as the Secretary) shall provide for the establishment and maintenance of a system of licensed loan originators. 
(c)Administration 
(1)In generalThe Secretary shall either maintain and administer the system established under this title or enter into a contract with the Nationwide Mortgage Licensing System to administer the system. 
(2)ConsultationThe Secretary shall consult with the American Association of Residential Mortgage Regulators, the Conference of State Bank Supervisors, and other appropriate organizations in determining the information to be maintained in the System. 
108.System for State-licensed loan originators 
(a)In generalIn order to facilitate the requirements of section 407, the Secretary shall develop and maintain a system for State-licensed mortgage originators. 
(b)Requirements for systemThe system established under subsection (a) shall, at a minimum, meet the following requirements: 
(1)Unique identifierThe system shall include a unique identifier listing each State-licensed loan originator as follows: 
(A)The Federal banking agencies, through the Financial Institutions Examination Council, shall coordinate with the Nationwide Mortgage Licensing System to establish a unique identifier for all loan originators. 
(B)To facilitate tracking and identification of loan originators alternating between registration and licensing, the unique identifier used to register loan originators shall link electronically with the unique identifier used to license State-licensed loan originators. 
(2)Availability of adverse information about originatorsThe system shall make available to the public information regarding publicly-adjudicated disciplinary and enforcement actions taken against each State-licensed loan originator. 
(3)Regulatory informationThe system shall make available to the Secretary and to each public agency or official in a State responsible for regulating State-licensed loan originators such information regarding State-licensed loan originators as the Secretary, by regulation, considers appropriate for the Secretary and such agencies and officials to carry out their functions regarding regulation of State-licensed loan originators, including information regarding employment histories and criminal backgrounds. 
(4)Availability of other information to consumersThe system shall make available to persons employing or using the services of State-licensed loan originators such information regarding State-licensed loan originators as the Secretary, by regulation, considers appropriate. 
(5)RecordkeepingThe system shall provide for the maintenance of such other information as the Secretary considers appropriate. 
(c)Name of systemIn the event the Secretary contracts with the Nationwide Mortgage Licensing System to administer the licensing of State-licensed loan originators, the system referenced in this subsection shall be known by the name Nationwide Mortgage Licensing System. 
109.FeesThe Federal banking agencies, the Secretary of Housing and Urban Development, and the Nationwide Mortgage Licensing System may charge reasonable fees to cover the costs of maintaining and providing access to information from the system to the extent such fees are not charged to the general public. 
110.Mortgage professional background checks 
(a)Access to recordsNotwithstanding any other provision of the law, in providing identification and processing functions, the Attorney General shall provide access to all criminal history information to the appropriate State officials responsible for regulating mortgage professionals if required under the laws of the State. 
(b)AgentFor the purposes of this section and in order to reduce the points of contact with which the Federal Bureau of Investigation may have to maintain for purposes of subsection (a), the Conference of State Bank Supervisors or a wholly owned subsidiary may be used as a channeling agent of the States for requesting and distributing information between the Department of Justice and the appropriate State agencies. 
111.Confidentiality of information 
(a)System ConfidentialityExcept as otherwise provided in this section, any requirement under Federal or State law regarding the privacy or confidentiality of any information or material in the possession of the Secretary or any other organization serving as the administrator of the system proposed in this title, and any privilege arising under Federal or State law (including the rules of any Federal or State court) with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the system. Information in the system may be shared with all State and Federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by the Federal and State laws of the States that have ownership of that information. 
(b)Nonapplicability of certain requirementsInformation or material that is subject to a privilege or confidentiality under subsection (a) shall not be subject to— 
(1)disclosure under any Federal or State law governing the disclosure to the public of information held by an officer or an agency of the Federal Government or the respective State; or 
(2)subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Secretary with respect to such information or material, the participant waives, in whole or in part, in the discretion of the participant, such privilege. 
(c)Preemption of state lawAny State law, including any State open record law, relating to the disclosure of confidential supervisory information or any information or material described in subsection (a) that is inconsistent with subsection (a) shall be superseded by the requirements of such provision to the extent State law provides less confidentiality or a weaker privilege. 
112.Liability provisionsThe Secretary of Housing and Urban Development or any State official or agency, or organization serving as the administrator of the system proposed in this title, or employee thereof, shall not be subject to any civil action or proceeding for monetary damages by reason of the good-faith action or omission of any officer or employee, while acting within the scope of office or employment, relating to collecting, furnishing, or disseminating of information concerning persons who are mortgage professionals or are applying for licensing or registration as mortgage professionals or licensed loan officers or mortgage branches or mortgage companies, whether directly or through the system established under this title. 
IISimplified Disclosures 
201.Basic mortgage facts 
(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after section 127A the following new section: 
 
127B.Disclosure requirements required for all consumer credit plans secured by the consumer’s principal dwelling. 
(a)Simplified disclosure of basic mortgage facts requiredNo consumer credit transaction secured by the principal dwelling of the consumer (hereafter in this section referred to as the mortgage) may be consummated unless— 
(1)the mortgagee under the mortgage has provided to the consumer the written disclosures required under subsection (b) at least 3 days before the date of the settlement and execution of the mortgage; and 
(2)the consumer has signed the disclosure under subsection (b)(1) and returned such disclosure to the mortgagee. 
(b)ContentsWith respect to a mortgage, the written disclosures required under this subsection are as follows: 
(1)Statement of mortgage factsA single page, written disclosure regarding the mortgage with the heading Your Basic Mortgage Facts that sets forth, in accordance with such requirements as the Board shall, by regulation, establish— 
(A)the amount of the principal obligation under the mortgage; 
(B)the loan-to-value ratio for the mortgage; 
(C)the final maturity date for the mortgage; 
(D)the amount and due date for any balloon payment under the mortgage; 
(E)the amount of any prepayment fee to be charged if the mortgage is paid in full before the final maturity date for the mortgage; 
(F)the initial interest rate under the mortgage expressed as an annual percentage rate, and the amount of the monthly payment due under such rate; 
(G)the duration during which such initial interest rate will be charged; 
(H)the fully indexed rate of interest under the mortgage expressed as an annual percentage rate and the amount of the monthly payment due under such rate; 
(I)the maximum possible rate of interest under the mortgage expressed as an annual percentage rate and the amount of the monthly payment due under such rate; 
(J)the monthly household income of the mortgagor upon which the mortgage is based; 
(K)the amount of initial monthly payment due under the mortgage, and the amount of such initial monthly payment plus monthly amounts due for taxes and insurance on the property subject to the mortgage, both expressed as a percentage of the monthly household income of the mortgagor; 
(L)the amount of the fully indexed monthly payment due under the mortgage, and the amount of such fully indexed monthly payment plus monthly amounts due for taxes and insurance on the property subject to the mortgage, both expressed as a percentage of the monthly household income of the mortgagor; 
(M)the amount of any points to be paid by the mortgagor under the mortgage and the aggregate amount of any other closing costs in connection with the mortgage; 
(N)the amount of any late payment fees and a brief description of the consequences of making any payment late or defaulting on the mortgage, including foreclosure; 
(O)a name, telephone number, and electronic mail address that may be used by the mortgagor to obtain information regarding the mortgage; 
(P)an authorized signature of the originator of the mortgage; 
(Q)a blank space for the signature of the borrower; and 
(R)immediately above such blank space, a conspicuous statement in bold typeface, in all capital letters, in a font at least equal in size to the largest font otherwise used in the disclosure, as follows: DO NOT SIGN THIS IF YOU DON’T UNDERSTAND IT!. 
(2)Statement of definitions and explanationsA 2-page written disclosure that sets forth, in accordance with such requirements as the Board shall, by regulation in accordance with section 105, establish, basic easy-to-understand definitions or explanations, for purposes of residential mortgages, for all of the following terms: appraised value, types of loans, initial interest rate, fully indexed rate of interest, maximum possible rate of interest, monthly household income, monthly mortgage payment including taxes and insurance, fully indexed housing expense ratio, prepayment fee, balloon payment, payment option loan, points, closing costs, and default and foreclosure. 
(c)PreemptionThe provisions of this section relating to the disclosure of basic mortgage facts to a consumer in connection with any mortgage shall supersede the provisions of the law of any State relating to the disclosure of such facts. . 
(b)Clerical amendmentThe table of sections for chapter 2 of the Truth in Lending Act is amended by inserting after the item relating to section 127A the following new item: 
 
 
127B. Disclosure requirements required for all consumer credit plans secured by the consumer’s principal dwelling.  . 
IIIHousing Counseling 
AConsumer counseling 
301.Consumer counseling requirements 
(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after section 129 the following new section: 
 
129A.Provisions applicable to nontraditional mortgages 
(a)Consumer counseling requirements 
(1)In generalA creditor may not extend any credit in the form of a subprime mortgage to any consumer unless the creditor has provided to the consumer, at such time before the consummation of the mortgage and in such manner as the Board shall provide by regulation— 
(A)a separate written statement recommending that the consumer take advantage of available home ownership or credit counseling services before agreeing to the terms of any subprime mortgage; and 
(B)a written statement containing the names, addresses and telephone numbers of counseling agencies or programs reasonably available to the consumer that have been certified or approved and made publicly available by the Secretary of Housing and Urban Development, a State housing finance authority (as defined in section 1301 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989), or the agency referred to in subsection (a) or (c) of section 108 with jurisdiction over the creditor as qualified to provide counseling on— 
(i)the advisability of a subprime mortgage transaction; and 
(ii)the appropriateness of a subprime mortgage for the consumer. 
(2)Complete and updated lists requiredA creditor shall be deemed to be in compliance with the requirements of this subsection if the creditor provides the consumer with a reasonably complete or updated list of counseling agencies required by section 5(a) of the Real Estate Settlement Procedures Act of 1974. . 
(b)Clerical amendmentThe table of sections for chapter 2 of the Truth in Lending Act is amended by inserting after the item relating to section 129 the following new item: 
 
 
129A. Provisions applicable to nontraditional mortgages.  . 
BExpanded housing counseling opportunities 
311.Short titleThis subtitle may be cited as the Expanding Housing Opportunities Through Education and Counseling Act. 
312.Establishment of Office of Housing CounselingSection 4 of the Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended by adding at the end the following new subsection: 
 
(g)Office of Housing Counseling 
(1)EstablishmentThere is established, in the Office of the Secretary, the Office of Housing Counseling. 
(2)DirectorThere is established the position of Director of Housing Counseling. The Director shall be the head of the Office of Housing Counseling and shall be appointed by the Secretary. Such position shall be a career-reserved position in the Senior Executive Service. 
(3)Functions 
(A)In generalThe Director shall have ultimate responsibility within the Department, except for the Secretary, for all activities and matters relating to homeownership counseling and rental housing counseling, including— 
(i)research, grant administration, public outreach, and policy development relating to such counseling; and 
(ii)establishment, coordination, and administration of all regulations, requirements, standards, and performance measures under programs and laws administered by the Department that relate to housing counseling, homeownership counseling (including maintenance of homes), mortgage-related counseling (including home equity conversion mortgages and credit protection options to avoid foreclosure), and rental housing counseling, including the requirements, standards, and performance measures relating to housing counseling. 
(B)Specific functionsThe Director shall carry out the functions assigned to the Director and the Office under this section and any other provisions of law. Such functions shall include establishing rules necessary for— 
(i)the counseling procedures under section 106(h)(1) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(h)(1)); 
(ii)carrying out all other functions of the Secretary under section 106(h) of the Housing and Urban Development Act of 1968, including the establishment, operation, and publication of the availability of the toll-free telephone number under paragraph (2) of such section; 
(iii)carrying out section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604) for home buying information booklets prepared pursuant to such section; 
(iv)carrying out the certification program under section 106(e) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)); 
(v)carrying out the assistance program under section 106(a)(4) of the Housing and Urban Development Act of 1968, including criteria for selection of applications to receive assistance; 
(vi)providing for operation of the advisory committee established under paragraph (4) of this subsection; and 
(vii)collaborating with community-based organizations with expertise in the field of housing counseling. 
(4)Advisory Committee 
(A)In generalThe Secretary shall appoint an advisory committee to provide advice and oversight regarding the carrying out of the functions of the Director. 
(B)MembersSuch advisory committee shall consist of not more than 12 individuals, and the membership of the committee shall equally represent all aspects of the mortgage and real estate industry, including consumers. 
(C)TermsExcept as provided in subparagraph (D), each member of the advisory committee shall be appointed for a term of 3 years. Members may be reappointed at the discretion of the Secretary. 
(D)Terms of initial appointeesAs designated by the Secretary at the time of appointment, of the members first appointed to the advisory committee, 4 shall be appointed for a term of 1 year and 4 shall be appointed for a term of 2 years. 
(E)Prohibition of pay; travel expensesMembers of the advisory committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(F)Advisory role onlyThe advisory committee shall have no role in reviewing or awarding housing counseling grants. 
(5)Scope of homeownership counselingIn carrying out the responsibilities of the Director, the Director shall ensure that homeownership counseling provided by, in connection with, or pursuant to any function, activity, or program of the Department addresses the entire process of homeownership, including the decision to purchase a home, the selection and purchase of a home, issues arising during or affecting the period of ownership of a home (including refinancing, default and foreclosure, and other financial decisions), and the sale or other disposition of a home. . 
313.Counseling procedures 
(a)In generalSection 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x), as amended by the preceding provisions of this title, is further amended by adding at the end the following new subsection: 
 
(h)Procedures and activities 
(1)Counseling procedures 
(A)In generalThe Secretary shall establish, coordinate, and monitor the administration by the Department of Housing and Urban Development of the counseling procedures for homeownership counseling and rental housing counseling provided in connection with any program of the Department, including all requirements, standards, and performance measures that relate to homeownership and rental housing counseling. 
(B)Homeownership counselingFor purposes of this subsection and as used in the provisions referred to in this subparagraph, the term homeownership counseling means counseling related to homeownership and residential mortgage loans. Such term includes counseling related to homeownership and residential mortgage loans that is provided pursuant to— 
(i)section 105(a)(20) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(20)); 
(ii)in the United States Housing Act of 1937— 
(I)section 9(e) (42 U.S.C. 1437g(e)); 
(II)section 8(y)(1)(D) (42 U.S.C. 1437f(y)(1)(D)); 
(III)section 18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D)); 
(IV)section 23(c)(4) (42 U.S.C. 1437u(c)(4)); 
(V)section 32(e)(4) (42 U.S.C. 1437z–4(e)(4)); 
(VI)section 33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B)); 
(VII)sections 302(b)(6) and 303(b)(7) (42 U.S.C. 1437aaa–1(b)(6), 1437aaa–2(b)(7)); and 
(VIII)section 304(c)(4) (42 U.S.C. 1437aaa–3(c)(4)); 
(iii)section 302(a)(4) of the American Homeownership and Economic Opportunity Act of 2000 (42 U.S.C. 1437f note); 
(iv)sections 233(b)(2) and 258(b) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12773(b)(2), 12808(b)); 
(v)this section and section 101(e) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x, 1701w(e)); 
(vi)section 220(d)(2)(G) of the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4110(d)(2)(G)); 
(vii)sections 422(b)(6), 423(b)(7), 424(c)(4), 442(b)(6), and 443(b)(6) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12872(b)(6), 12873(b)(7), 12874(c)(4), 12892(b)(6), and 12893(b)(6)); 
(viii)section 491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11408(b)(1)(F)(iii)); 
(ix)sections 202(3) and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of 1996 (25 U.S.C. 4132(3), 4229(b)(2)(A)); 
(x)in the National Housing Act— 
(I)in section 203 (12 U.S.C. 1709), the penultimate undesignated paragraph of paragraph (2) of subsection (b), subsection (c)(2)(A), and subsection (r)(4); 
(II)subsections (a) and (c)(3) of section 237 (12 U.S.C. 1715z–2); and 
(III)subsections (d)(2)(B) and (m)(1) of section 255 (12 U.S.C. 1715z–20); 
(xi)section 502(h)(4)(B) of the Housing Act of 1949 (42 U.S.C. 1472(h)(4)(B)); and 
(xii)section 508 of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–7). 
(C)Rental Housing counselingFor purposes of this subsection, the term rental housing counseling means counseling related to rental of residential property, which may include counseling regarding future homeownership opportunities and providing referrals for renters and prospective renters to entities providing counseling and shall include counseling related to such topics that is provided pursuant to— 
(i)section 105(a)(20) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(20)); 
(ii)in the United States Housing Act of 1937— 
(I)section 9(e) (42 U.S.C. 1437g(e)); 
(II)section 18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D)); 
(III)section 23(c)(4) (42 U.S.C. 1437u(c)(4)); 
(IV)section 32(e)(4) (42 U.S.C. 1437z–4(e)(4)); 
(V)section 33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B)); and 
(VI)section 302(b)(6) (42 U.S.C. 1437aaa–1(b)(6)); 
(iii)section 233(b)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12773(b)(2)); 
(iv)section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x); 
(v)section 422(b)(6) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12872(b)(6)); 
(vi)section 491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11408(b)(1)(F)(iii)); 
(vii)sections 202(3) and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of 1996 (25 U.S.C. 4132(3), 4229(b)(2)(A)); and 
(viii)the rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(2)Standards for materialsThe Secretary, in conjunction with the advisory committee established under subsection (g)(4), shall establish standards for materials and forms to be used, as appropriate, by organizations providing homeownership counseling services, including any recipients of assistance pursuant to subsection (a)(4). 
(3)Mortgage software systems 
(A)CertificationThe Secretary shall provide for the certification of various computer software programs for consumers to use in evaluating different residential mortgage loan proposals. The Secretary shall require, for such certification, that the mortgage software systems take into account— 
(i)the consumer’s financial situation and the cost of maintaining a home, including insurance, taxes, and utilities; 
(ii)the amount of time the consumer expects to remain in the home or expected time to maturity of the loan; 
(iii)such other factors as the Secretary considers appropriate to assist the consumer in evaluating whether to pay points, to lock in an interest rate, to select an adjustable or fixed rate loan, to select a conventional or government-insured or guaranteed loan and to make other choices during the loan application process. If the Secretary determines that available existing software is inadequate to assist consumers during the residential mortgage loan application process, the Secretary shall arrange for the development by private sector software companies of new mortgage software systems that meet the Secretary’s specifications.
(B)Use and initial availabilitySuch certified computer software programs shall be used to supplement, not replace, housing counseling. The Secretary shall provide that such programs are initially used only in connection with the assistance of housing counselors certified pursuant to subsection (e). 
(C)AvailabilityAfter a period of initial availability under subparagraph (B) as the Secretary considers appropriate, the Secretary shall take reasonable steps to make mortgage software systems certified pursuant to this paragraph widely available through the Internet and at public locations, including public libraries, senior-citizen centers, public housing sites, offices of public housing agencies that administer rental housing assistance vouchers, and housing counseling centers. 
(4)National public service multimedia campaigns to promote housing counseling 
(A)In generalThe Director of Housing Counseling shall develop, implement, and conduct national public service multimedia campaigns designed to make persons facing mortgage foreclosure, persons considering a subprime mortgage loan to purchase a home, elderly persons, persons who face language barriers, low-income persons, and other potentially vulnerable consumers aware that it is advisable, before seeking or maintaining a residential mortgage loan, to obtain homeownership counseling from an unbiased and reliable sources and that such homeownership counseling is available, including through programs sponsored by the Secretary of Housing and Urban Development. 
(B)Contact informationEach segment of the multimedia campaign under subparagraph (A) shall publicize the toll-free telephone number and web site of the Department of Housing and Urban Development through which persons seeking housing counseling can locate a housing counseling agency in their State that is certified by the Secretary of Housing and Urban Development and can provide advice on buying a home, renting, defaults, foreclosures, credit issues, and reverse mortgages. 
(C)Authorization of appropriationsThere are authorized to be appropriated to the Secretary, not to exceed $3,000,000 for fiscal years 2008, 2009, and 2010, for the develop, implement, and conduct of national public service multimedia campaigns under this paragraph. 
(5)Education programsThe Secretary shall provide advice and technical assistance to States, units of general local government, and nonprofit organizations regarding the establishment and operation of, including assistance with the development of content and materials for, educational programs to inform and educate consumers, particularly those most vulnerable with respect to residential mortgage loans (such as elderly persons, persons facing language barriers, low-income persons, and other potentially vulnerable consumers), regarding home mortgages, mortgage refinancing, home equity loans, and home repair loans. . 
(b)Conforming amendments to grant program for homeownership counseling organizationsSection 106(c)(5)(A)(ii) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(c)(5)(A)(ii)) is amended— 
(1)in subclause (II), by striking and at the end; 
(2)in subclause (III) by striking the period at the end and inserting ; and; and 
(3)by inserting after subclause (III) the following new subclause: 
 
(IV)notify the housing or mortgage applicant of the availability of mortgage software systems provided pursuant to subsection (h)(4). . 
314.Grants for housing counseling assistanceSection 106(a) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(a)(3)) is amended by adding at the end the following new paragraph: 
 
(4)Homeownership and rental counseling assistance 
(A)In generalThe Secretary shall make financial assistance available under this paragraph to States, units of general local governments, and nonprofit organizations providing homeownership or rental counseling (as such terms are defined in subsection (h)(1)). 
(B)Qualified entitiesThe Secretary shall establish standards and guidelines for eligibility of organizations (including governmental and nonprofit organizations) to receive assistance under this paragraph. 
(C)DistributionAssistance made available under this paragraph shall be distributed in a manner that encourages efficient and successful counseling programs. 
(D)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 for each of fiscal years 2008 through 2011 for— 
(i)the operations of the Office of Housing Counseling of the Department of Housing and Urban Development; 
(ii)the responsibilities of the Secretary under paragraphs (2) through (6) of subsection (h); and 
(iii)assistance pursuant to this paragraph for entities providing homeownership and rental counseling. . 
315.Requirements to use HUD-certified counselors under HUD programsSection 106(e) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)) is amended— 
(1)by striking paragraph (1) and inserting the following new paragraph: 
 
(1)Requirement for assistanceAn organization may not receive assistance for counseling activities under subsection (a)(1)(iii), (a)(2), (a)(4), (c), or (d) of this section, or under section 101(e), unless the organization, or the individuals through which the organization provides such counseling, has been certified by the Secretary under this subsection as competent to provide such counseling. ; 
(2)in paragraph (2)— 
(A)by inserting and for certifying organizations before the period at the end of the first sentence; and 
(B)in the second sentence by striking for certification and inserting , for certification of an organization, that each individual through which the organization provides counseling shall demonstrate, and, for certification of an individual,; 
(3)in paragraph (3), by inserting organizations and before individuals; 
(4)by redesignating paragraph (3) as paragraph (5); and 
(5)by inserting after paragraph (2) the following new paragraphs: 
 
(3)Requirement under hud programsAny homeownership counseling or rental housing counseling (as such terms are defined in subsection (h)(1)) required under, or provided in connection with, any program administered by the Department of Housing and Urban Development shall be provided only by organizations or counselors certified by the Secretary under this subsection as competent to provide such counseling. 
(4)OutreachThe Secretary shall take such actions as the Secretary considers appropriate to ensure that individuals and organizations providing homeownership or rental housing counseling are aware of the certification requirements and standards of this subsection and of the training and certification programs under subsection (f). . 
316.Study of defaults and foreclosuresThe Secretary of Housing and Urban Development shall conduct an extensive study of the root causes of default and foreclosure of home loans, using as much empirical data as are available. The study shall also examine the role of escrow accounts in helping prime and nonprime borrowers to avoid defaults and foreclosures. Not later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Congress a preliminary report regarding the study. Not later than 24 months after such date of enactment, the Secretary shall submit a final report regarding the results of the study, which shall include any recommended legislation relating to the study, and recommendations for best practices and for a process to identify populations that need counseling the most. 
317.Definitions for counseling-related programsSection 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x), as amended by the preceding provisions of this title, is further amended by adding at the end the following new subsection: 
 
(i)DefinitionsFor purposes of this section: 
(1)Nonprofit organizationThe term nonprofit organization has the meaning given such term in section 104(5) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704(5)), except that subparagraph (D) of such section shall not apply for purposes of this section. 
(2)StateThe term State means each of the several States, the Commonwealth of Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the Pacific, or any other possession of the United States. 
(3)Unit of general local governmentThe term unit of general local government means any city, county, parish, town, township, borough, village, or other general purpose political subdivision of a State. . 
318.Updating and simplification of mortgage information bookletSection 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604) is amended— 
(1)in the section heading, by striking special and inserting home buying; 
(2)by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)Preparation and distributionThe Secretary shall prepare, at least once every 5 years, a booklet to help consumers applying for federally related mortgage loans to understand the nature and costs of real estate settlement services. The Secretary shall prepare the booklet in various languages and cultural styles, as the Secretary determines to be appropriate, so that the booklet is understandable and accessible to homebuyers of different ethnic and cultural backgrounds. The Secretary shall distribute such booklets to all lenders that make federally related mortgage loans. The Secretary shall also distribute to such lenders lists, organized by location, of homeownership counselors certified under section 106(e) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)) for use in complying with the requirement under subsection (c) of this section. 
(b)ContentsEach booklet shall be in such form and detail as the Secretary shall prescribe and, in addition to such other information as the Secretary may provide, shall include in plain and understandable language the following information: 
(1)A description and explanation of the nature and purpose of the costs incident to a real estate settlement or a federally related mortgage loan. The description and explanation shall provide general information about the mortgage process as well as specific information concerning, at a minimum— 
(A)balloon payments; 
(B)prepayment penalties; and 
(C)the trade-off between closing costs and the interest rate over the life of the loan. 
(2)An explanation and sample of the uniform settlement statement required by section 4. 
(3)A list and explanation of lending practices, including those prohibited by the Truth in Lending Act or other applicable Federal law, and of other unfair practices and unreasonable or unnecessary charges to be avoided by the prospective buyer with respect to a real estate settlement. 
(4)A list and explanation of questions a consumer obtaining a federally related mortgage loan should ask regarding the loan, including whether the consumer will have the ability to repay the loan, whether the consumer sufficiently shopped for the loan, whether the loan terms include prepayment penalties or balloon payments, and whether the loan will benefit the borrower. 
(5)An explanation of the right of rescission as to certain transactions provided by sections 125 and 129 of the Truth in Lending Act. 
(6)A brief explanation of the nature of a variable rate mortgage and a reference to the booklet entitled Consumer Handbook on Adjustable Rate Mortgages, published by the Board of Governors of the Federal Reserve System pursuant to section 226.19(b)(1) of title 12, Code of Federal Regulations, or to any suitable substitute of such booklet that such Board of Governors may subsequently adopt pursuant to such section. 
(7)A brief explanation of the nature of a home equity line of credit and a reference to the pamphlet required to be provided under section 127A of the Truth in Lending Act. 
(8)Information about homeownership counseling services made available pursuant to section 106(a)(4) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(a)(4)), a recommendation that the consumer use such services, and notification that a list of certified providers of homeownership counseling in the area, and their contact information, is available. 
(9)An explanation of the nature and purpose of escrow accounts when used in connection with loans secured by residential real estate and the requirements under section 10 of this Act regarding such accounts. 
(10)An explanation of the choices available to buyers of residential real estate in selecting persons to provide necessary services incidental to a real estate settlement. 
(11)An explanation of a consumer’s responsibilities, liabilities, and obligations in a mortgage transaction. 
(12)An explanation of the nature and purpose of real estate appraisals, including the difference between an appraisal and a home inspection. 
(13)Notice that the Office of Housing of the Department of Housing and Urban Development has made publicly available a brochure regarding loan fraud and a World Wide Web address and toll-free telephone number for obtaining the brochure. The booklet prepared pursuant to this section shall take into consideration differences in real estate settlement procedures that may exist among the several States and territories of the United States and among separate political subdivisions within the same State and territory.; 
(3)in subsection (c), by striking the last sentence and inserting the following new sentence: Each lender shall also include with the booklet a reasonably complete or updated list of homeownership counselors who are certified pursuant to section 106(e) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)) and located in the area of the lender.; and 
(4)in subsection (d), by inserting after the period at the end of the first sentence the following: The lender shall provide the HUD-issued booklet in the version that is most appropriate for the person receiving it.. 
IVProhibition on Abusive Practices 
AMortgage servicing 
401.Escrow and impound accounts relating to certain consumer credit transactions 
(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after section 129A (as added by section 301(a) of this Act) the following new section: 
 
129B.Escrow or impound accounts relating to certain consumer credit transactions 
(a)In generalA creditor, in connection with the formation or consummation of a subprime mortgage, shall establish, at the time of the consummation of such mortgage, an escrow or impound account for the payment of taxes and hazard insurance as provided in, and in accordance with, this section, unless such an account already exists. 
(b)Duration of escrow or impound accountAn escrow or impound account established pursuant to this section, shall remain in existence for a minimum period of 5 years, unless the underlying mortgage is terminated. 
(c)Administration of escrow or impound accountsExcept as may otherwise be provided for in this title or in regulations prescribed by the Board, escrow or impound accounts established pursuant to this section shall be established in an insured depository institution. 
(d)Disclosures relating to escrow or impound account 
(1)In generalIn the case of any impound, trust, or escrow account that is subject to this section, the creditor shall disclose by written notice to the consumer within 3 business days before the consummation of the consumer credit transaction giving rise to such account the following information: 
(A)The fact that an escrow or impound account will be established at consummation of the transaction. 
(B)The amount required at closing to initially fund the escrow or impound account. 
(C)The amount in the initial year of the estimated taxes and hazard insurance premiums. 
(D)The estimated monthly amount payable for taxes and hazard insurance. 
(E)The fact that if the consumer chooses to terminate the account after 5 years, the consumer will become responsible for the payment of all taxes and hazard insurance on the property unless a new escrow or impound account is established. 
(2)RegulationsThe Board shall prescribe by regulation the contents of the notice required in paragraph (1) no later than 90 days after the date of the enactment of the Fair Mortgage Practices Act of 2007. 
(e)Hazard insurance definedFor purposes of this section, the term hazard insurance shall have the same meaning as provided under the law of the State where the real property securing the consumer credit transaction is located. . 
(b)Clerical amendmentThe table of sections for chapter 2 of the Truth in Lending Act is amended by inserting after the item relating to section 129A (as added by section 301(a) of this Act) the following new item: 
 
 
129B. Escrow or impound accounts relating to certain consumer credit transactions.  . 
402.Disclosure notice required for consumers who opt out of escrow servicesSection 129B of the Truth in Lending Act (as added by section 401(a) of this title) is amended by adding at the end the following new subsections: 
 
(g)Disclosure notice required for consumers who opt out of escrow services 
(1)In generalIf an impound, trust, or other type of account for the payment of property taxes, insurance premiums, or other purposes relating to property securing a consumer credit transaction is not established in connection with any consumer credit transaction secured by the principal dwelling of the consumer, or if a consumer chooses, at any time after such an account is established in connection with any such transaction, to close such account, the creditor shall provide a timely and clearly written disclosure to the consumer that advises the consumer of the responsibilities of the consumer and implications for the consumer in the absence of any such account, including— 
(A)information concerning any applicable fees associated with either the nonestablishment of any such account at the time of the transaction, or any subsequent closure of any such account; 
(B)clear and prominent notice that the consumer is responsible for personally and directly paying the non-escrowed items, in addition to paying the mortgage loan payment, in the absence of any such account; and 
(C)a clear explanation of the consequences of any failure to pay non-escrowed items, including the possible requirement for direct placement of insurance by the creditor and the potentially higher cost (including any potential commission payments to the servicer) or reduced coverage for the consumer in the event of any such creditor-placed insurance. 
(2)RegulationsThe Board shall prescribe such regulations as are necessary to implement the requirements of this subsection in final form before the end of the 12-month period beginning on the date of the enactment of the Fair Mortgage Practices Act of 2007. 
(h)PreemptionThe provisions of this section requiring disclosures relating to impound, trust, or escrow accounts, including disclosures under subsection (g) to a consumer shall supersede the provisions of the law of any State relating to such disclosures. . 
BNontraditional mortgage provisions 
411.Prepayment penaltiesSection 129A of the Truth in Lending Act (as added by section 301(a)) is amended by adding at the end the following new subsection: 
 
(b)Limitation on prepayment penalties for hybrid ARMs 
(1)In generalIn the case of a consumer credit transaction secured by the consumer’s principal residence with a fixed interest rate for an introductory period that resets to a variable interest rate after such period, the transaction may not contain terms under which a consumer must pay a prepayment penalty for paying all or part of the principal before the date on which the principal is due at any time after the beginning of the 120-day period ending on the date of the reset to a variable interest rate. 
(2)PreemptionThe provisions of this section relating to prepayment penalties with respect to any consumer credit transaction secured by the consumer’s principal residence with a fixed interest rate for an introductory period that resets to a variable interest rate after such period shall supersede the provisions of the law of any State relating to prepayment penalties with respect to any such transaction. . 
412.Ability to repaySection 129A of the Truth in Lending Act is amended by inserting after subsection (b) (as added by section 411 of this subtitle) the following new subsection: 
 
(c)Ability To repayThe Board, in consultation with other Federal banking agencies (as defined in section 3 of the Federal Deposit Insurance Act), shall prescribe regulations in accordance with section 105, or issue guidance, that encourages any creditor with respect to a consumer credit transaction secured by the consumer’s principal residence to evaluate the consumer’s ability to repay the transaction under the terms of the transaction. . 
VMortgage Fraud 
501.Authorization of appropriations for mortgage fraud prevention, investigation, and prosecutionFor fiscal years 2008, 2009, 2010, 2011, and 2012, there are authorized to be appropriated to the Attorney General a total of $20,000,000, in addition to other amounts authorized to be appropriated to the Attorney General for any such fiscal year, for the purpose of enhancing the efforts of the Department of Justice and the Federal Bureau of Investigation to prevent, investigate, and prosecute mortgage fraud. 
VIAppraisal Activities 
601.Property appraisal requirementsSection 129A of the Truth in Lending Act is amended by inserting after subsection (c) (as added by section 412 of this Act) the following new subsection: 
 
(d)Property appraisal requirements 
(1)In generalA creditor may not extend credit in the form of a subprime mortgage to any consumer without first obtaining a written appraisal of the property to be mortgaged prepared in accordance with the requirements of this subsection. 
(2)Appraisal requirements 
(A)Physical inspectionAn appraisal of property to be secured by a subprime mortgage does not meet the requirement of this subsection unless it is performed by a qualified appraiser who conducts a physical inspection of the mortgaged property. 
(B)Second appraisal under certain circumstances 
(i)In generalIf the purpose of the subprime mortgage is to finance the purchase or acquisition of the mortgaged property from a person within 180 days of the purchase or acquisition of such property by that person at a price that was lower than the current sale price of the property, the creditor shall obtain a second appraisal from a second qualified appraiser that supports the current sale price of the property. 
(ii)No cost to consumerThe cost of any second appraisal required under clause (i) may not be charged to the consumer. 
(C)Qualified appraiser definedFor purposes of this subsection, the term qualified appraiser means a person who— 
(i)is certified or licensed by the State in which property to be appraised is located; and 
(ii)performs each appraisal in conformity with the Uniform Standards of Professional Appraisal Practice and Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and the regulations prescribed under such title, as in effect on the date of the appraisal. 
(3)Free copy of appraisalA creditor shall provide 1 copy of each appraisal conducted in accordance with this subsection in connection with a higher-cost mortgage to the consumer without charge. 
(4)ViolationsIn addition to any other liability to any person under this title, a creditor found to have willfully failed to obtain an appraisal as required in this subsection shall be liable to the consumer for the sum of $2,000. . 
602.Amendments relating to appraisal subcommittee of FIEC, appraiser independence, and approved appraiser education 
(a)Annual report of appraisal subcommitteeSection 1103(a)(4) of Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3332(a)(4)) is amended by inserting in detail the activities of the Appraisal Subcommittee and after which describes. 
(b)Open meetingsSection 1104(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3333(b)) is amended by inserting in public session after notice to the general public after shall meet. 
(c)RegulationsSection 1106 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3335) is amended by inserting prescribe regulations after notice and opportunity for comment, after hold hearings. 
(d)CriteriaSection 1116 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3345) is amended— 
(1)in subsection (c), by inserting whose criteria for the licensing of a real estate appraiser currently meet or exceed the minimum criteria issued by the Appraiser Qualifications Board of The Appraiser Foundation for the licensing of real estate appraisers before the period at the end; and 
(2)by striking subsection (e). 
(e)Temporary practiceSection 1122(a)(1) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351(a)(1)) is amended— 
(1)by striking subparagraph (A); 
(2)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and 
(3)by moving the left margin of such subparagraphs 2 ems to the right. 
(f)ReciprocitySubsection (b) of section 1122 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351(b)) is amended to read as follows: 
 
(b)ReciprocityA State appraiser certifying or licensing agency shall issue a reciprocal certification or license for an individual from another State when— 
(1)the appraiser licensing and certification program of such other State is in compliance with the provisions of this title; and 
(2)the appraiser holds a valid certification from a State whose requirements for certification or licensing meet the requirements for certification and licensing as established by the Appraiser Qualifications Board of The Appraisal Foundation. . 
(g)Consideration of professional appraisal designationsSection 1122(d) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351(d)) is amended by adding at the end the following new sentence: Consideration may be given for professional appraisal designations conferred by sponsoring organizations of The Appraisal Foundation as an indication of proficiency in addition to the criteria established by certification or licensing.. 
(h)Appraiser independenceSection 1122 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by adding at the end the following new subsection: 
 
(g)Appraiser independence 
(1)In generalNo mortgage lender, mortgage broker or mortgage banker, real estate broker, nor any other person with an interest in a real estate transaction involving an appraisal shall improperly influence or attempt to improperly influence, through coercion, extortion, or bribery, the development, reporting, result, or review of a real estate appraisal sought in connection with a mortgage loan. 
(2)ExceptionsThe requirements of paragraph (1) shall not be construed as prohibiting a mortgage lender, mortgage broker, mortgage banker, real estate broker, or any other person with an interest in a real estate transaction from asking an appraiser to provide 1 or more of the following services: 
(A)Consider additional, appropriate property information. 
(B)Provide further detail, substantiation, or explanation for the appraiser’s value conclusion. 
(C)Correct errors in the appraisal report. . 
(i)Appraiser educationSection 1122 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by inserting after subsection (g) (as added by subsection (h) of this section) the following new subsection: 
 
(h)Approved educationA State certifying or licensing agency shall accept courses and seminars approved by the Appraiser Qualification Board’s Course Approval Program. . 
603.Study required on improvements in appraisal process and compliance programs 
(a)StudyThe Comptroller General shall conduct a comprehensive study on possible improvements in the appraisal process generally, and specifically on the consistency in and the effectiveness of, and possible improvements in, State compliance efforts and programs in accordance with title XI of Financial Institutions Reform, Recovery, and Enforcement Act of 1989. 
(b)ReportBefore the end of the 18-month period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report on the study under subsection (a) to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, together with such recommendations for administrative or legislative action, at the Federal or State level, as the Comptroller General may determine to be appropriate. 
VIIIncentives for best practices 
701.CRA credit for certain lender practicesSection 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the end the following new subsection: 
 
(d)Efforts on behalf of subprime borrowersIn assessing and taking into account, under subsection (a), the record of a regulated financial institution, the appropriate Federal financial supervisory agency may consider as a factor, in accordance with such guidelines as the agency may issue, any of the following programs undertaken by the institution: 
(1)A program to provide or support the provision of home ownership or credit counseling to low- and moderate-income consumer borrowers through programs reasonably available to the consumer that have been certified or approved by the Secretary of Housing and Urban Development for such purpose. 
(2)A program to provide or support the provision of foreclosure-prevention counseling and other prevention efforts to low- and moderate-income consumer borrowers through programs reasonably available to the consumer that have been certified or approved by the Secretary of Housing and Urban Development for such purpose. 
(3)A program to transition low- and moderate-income consumer borrowers from higher-cost mortgage loans to lower-cost mortgage loans. . 
 
